 Case 4:19-cr-40015-KES Document 25 Filed 07/02/19 Page 1 of 2 PageID #: 65



                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:19-CR-40015-KES

                   Plaintiff,

      vs.                                    AMENDED SCHEDULING ORDER

PAUL ERICKSON,

                   Defendant.


      Defendant, Paul Erickson, moved for a 60-day continuance. Docket 18.

The court granted defendant’s motion to continue. Docket 23. Thus, it is

      ORDERED that the following deadlines will apply:

        Suppression/voluntariness        August 13, 2019
        motions
        Responses to motions due         Within five days after motion is
                                         filed
        Subpoenas for suppression        August 13, 2019
        hearing
        Suppression/voluntariness        If necessary, will be held prior to
        hearing before Magistrate        August 30, 2019
        Judge Veronica Duffy
        Applications for Writ of         September 10, 2019
        Habeas Corpus Ad
        Testificandum
        Other motions                    September 17, 2019
        Responses to motions due         Within five days after motion is
                                         filed
        Subpoenas for trial              September 17, 2019
        Plea agreement or petition to    September 17, 2019
        plead and statement of
        factual basis
        Notify court of status of case   September 17, 2019
 Case 4:19-cr-40015-KES Document 25 Filed 07/02/19 Page 2 of 2 PageID #: 66



        Motions in limine                September 24, 2019
        Proposed jury instructions       September 24, 2019
        due
        Jury trial                       Tuesday, October 01, 2019, at
                                         9 a.m.

      All other provisions of the court's scheduling and case management

order remain in effect unless specifically changed herein.

      Dated July 2, 2019.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
